Opinion by
Hoffman, J.,
Concurring in Part and Dissenting in Part :
Due to the unfortunate death of Judge Michael J. O’Donnell before whom this complicated case was tried without a jury, it is impossible to determine with reasonable certainty the basis for his judgment.
As the briefs of the parties reflect, the legal issues involved in this case are highly complex. It is possible that the court’s decision may have rested on one of several grounds from which an appeal to this court may properly lie. In its present posture, however, we have absolutely no guidance as to why the court below found as it did.
In my view, the interests of justice demand that we award a general new trial so that definite findings of facts and law can be made. Only then, may we competently review this case.
I agree, therefore, with the majority that this case be remanded for a new trial.
The majority, in my view, however, has mistakenly restricted the scope of this new trial. Its opinion virtually directs the lower court to enter judgment for defendant as evidenced by the statement “We are not asked to render judgment in defendant’s favor and shall therefore order a new trial on the $2000 claim.” This direction is based upon the view that “the record does not sustain plaintiff’s contention that this was a loan. On the contrary, the weight of the evidence indicates that it was paid for an interest in the business being operated by the defendant, which at the time of payment was a proprietorship in which plaintiff immediately participated, and in which he subsequently co*207operated with defendant in having it converted into a corporation, and at the same time organizing a separate corporation, Lee or Hill, to avoid a cancellation of the franchise under which they were operating. The admitted actions of plaintiff do not support his contention that this money was a personal loan to the defendant." (Emphasis added)
As a reviewing court we should not reach this factual decision. Such determination is a jury question so long as the issue is not free and clear from doubt. Toth v. Philadelphia, 213 Pa. Superior Ct. 282, 247 A. 2d 629 (1968). Under the facts presented in this case a jury might reasonably find that plaintiff personally loaned $2000 to defendant. Our conclusion in this regard therefore goes beyond our authorized scope of review.
I would remand for a new trial.